Name: Commission Implementing Regulation (EU) NoÃ 476/2012 of 5Ã June 2012 prohibiting fishing activities for purse seiners flying the flag of Spain or France or registered in Spain or France, fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45Ã °Ã W, and in the Mediterranean Sea
 Type: Implementing Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  natural environment;  Europe
 Date Published: nan

 6.6.2012 EN Official Journal of the European Union L 146/42 COMMISSION IMPLEMENTING REGULATION (EU) No 476/2012 of 5 June 2012 prohibiting fishing activities for purse seiners flying the flag of Spain or France or registered in Spain or France, fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules on the common fisheries policy, (1) and in particular Article 36, paragraph 2 thereof, Whereas: (1) Council Regulation (EC) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements fixes the amount of bluefin tuna which may be fished in 2012 in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by European Union fishing vessels. (2) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean (2), amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007, requires Member States to inform the Commission of the individual quota allocated to their vessels over 24 metres. (3) The Common Fisheries Policy is designed to ensure the long-term viability of the fisheries sector through sustainable exploitation of living aquatic resources based on the precautionary approach. (4) In accordance with Article 36, paragraph (2) of Council Regulation (EC) No 1224/2009, where the Commission finds that, on the basis of information provided by Member States and of other information in its possession fishing opportunities available to the European Union, a Member State or group of Member States are deemed to have been exhausted for one or more gears or fleets, the Commission shall inform the Member States concerned thereof and shall prohibit fishing activities for the respective area, gear, stock, group of stocks or fleet involved in those specific fishing activities. (5) The information in the Commissions possession indicates that the fishing opportunities for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea allocated to purse seiners flying the flag of or registered in Spain or France have been exhausted on 29 May 2012. (6) On the 26, 27, and 29 May, France informed the Commission of the fact that it had imposed a stop on the fishing activities of its 9 purse seine vessels active in the 2012 bluefin tuna fishery with effect from 26 May for 3 vessels, from 27 May for 2 vessels, and with effect from 29 May for the remaining 4 vessels following the last transfer authorized that day for those 4 vessels, resulting in the prohibition of all the activities as of 30 May 2012. (7) On 1 June 2012 Spain informed the Commission of the fact that it had imposed a stop on the fishing activities of its 6 purse seine vessels active in the 2012 bluefin tuna fishery, with effect from 29 May for 2 of the said vessels and with effect from of 30 May for the remaining 4 vessels, resulting in the prohibition of all the activities as of 30 May 2012 (8) Without prejudice to the actions by France and Spain mentioned above, it is necessary that the Commission confirms the prohibition of fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W and the Mediterranean Sea, as from 30 May 2012 by purse seiners flying the flag of or registered in Spain or France. HAS ADOPTED THIS REGULATION: Article 1 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean by purse seiners flying the flag of or registered in France or Spain shall be prohibited as from 30 May at the latest. It shall also be prohibited to retain on board, place in cages for fattening or farming, tranship, transfer or land such stock caught by those vessels as from that date. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2012. For the Commission, On behalf of the President, Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 96, 15.4.2009, p. 1.